Case:17-06925-BKT11 Doc#:161 Filed:02/06/19 Entered:02/08/19 17:04:09                              Desc: Main
                            Document Page 1 of 1


                               UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF PUERTO RICO

                                               Minute Entry
  Hearing Information:

  Debtor: COLONIAL MEDICAL MANAGEMENT CORP
  Case Number: 17-06925-BKT11                                                       Chapter:11
  Date / Time / Room: 02/06/2019 02:00 pm
  Bankruptcy Judge: BRIAN K. TESTER
  Courtroom Clerk: CARMEN B. FIGUEROA
  Reporter Clerk: CARLOS APONTE

  Matter:

  Hearing on Final approval of the disclosure statement and confirmation of plan

  Motion to Dismiss or Convert Case From Chapter 11 to 7 filed by the United States Trustee and debtor's
  reply (docket #140 & 147)

  Objection to confirmation of the plan filed by Municipality of Anasco (docket#113) and Sabiamed
  (docket #115)

  Objection to disclosure statement filed by Sabiamed (docket #114)

  Pretrial Conference to consider Debtor's objection to claim #12 by Claimant Municipio de Anasco
  (docket #106) and Municipio de Anasco's reply (docket #112)

  Appearances:

  ADA M CONDE FOR DEBTOR
  YAZMET PEREZ-GIUSTI FOR SABIAMED
  JOSE DIAZ FOR THE UNITED STATES TRUSTEE
  CARLOS M. HERNANDEZ LOPEZ FOR THE MUNICIPALITY OF ANASCO

  Minutes of Proceedings and ORDER:

  Based on what was stated and agreed in open Court, the Municipality of Anasco is allowed ten (10) days
  to inform if an agreement has been reached with the debtor and until March 8, 2019 to inform if an
  agreement was been approved by the municipal assembly.

  Once the agreement is filed, the debtor will file a motion requesting the voluntary dismissal of the instant
  case with a bar to refile for one (1) year.

  The United States Trustee’s Motion to Dismiss pursuant to 11 U.S.C. §1112 (docket #140) is held in
  abeyance. Upon the debtor’s failure to comply as ordered, the same will be granted without further notice
  or hearing.

  SO ORDERED.
                                                   /S/ BRIAN K. TESTER
                                                   U.S. Bankruptcy Judge
